      Case 3:18-cv-00493-LC-HTC Document 63 Filed 05/27/20 Page 1 of 2

                                                                           Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

LOVENSON ALLEN MOSE,
      Plaintiff,

v.                                                    Case No. 3:18cv493-LC/HTC

DEMONTMOLLIN,

      Defendant.
                                           /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated March 9, 2020 (ECF No. 58). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation (ECF Doc. 58)

             is adopted and incorporated by reference in this order.
      Case 3:18-cv-00493-LC-HTC Document 63 Filed 05/27/20 Page 2 of 2

                                                                     Page 2 of 2

     2.    Defendant’s motion for summary judgment (ECF Doc. 56) is

           DENIED in part and GRANTED in part, as set forth in the Report and

           Recommendation (ECF Doc. 58).

           DONE AND ORDERED this 27th day of May, 2020.




                            s/L.A. Collier
                            LACEY A. COLLIER
                            SENIOR UNITED STATES DISTRICT JUDGE




3:18cv493-LC/HTC
